Citation Nr: 0401866	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-01 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a waiver of overpayment of improved pension 
benefits in the amount of $4,304.00, to include whether the 
overpayment has been properly created and assessed against 
the appellant.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESSES AT HEARING ON APPEAL

Appellant, his Spouse, and his Niece


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel
INTRODUCTION

The veteran-appellant served on active duty from March 1945 
to December 1946.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a decision made by the Committee on 
Waivers and Compromises (the Committee) of the Department of 
Veterans Affairs' Atlanta, Georgia, Regional Office (RO).  A 
September 2001 decision considered the question of waiver as 
to an overpayment of improved pension of $8,676.00, and 
granted a partial waiver of $4,372.00 of that overpayment.  
The Committee denied a waiver of recovery of the remainder of 
the overpayment of improved pension benefits in the 
calculated amount of $4,304.00, finding that an indication of 
bad faith on the part of the veteran precluded further 
consideration of a waiver as to that amount.  The veteran 
perfected an appeal of that portion of the decision.  

On October 22, 2003, the veteran appeared at a travel Board 
hearing at the RO before the undersigned Veterans Law Judge.  
The transcript of that hearing has been associated with the 
claims file and the case is ready for appellate review.


REMAND

Since the initiation of his request for a waiver, the veteran 
has consistently set forth a challenge to the validity of the 
creation of the improved pension overpayment indebtedness.  
In Schaper v. Derwinski, 1 Vet. App. 430 (1991), it was held 
that when the validity of a debt is challenged by a veteran, 
a threshold determination must be made on that question prior 
to a decision on waiver of indebtedness.  The veteran in this 
case has specifically articulated such a challenge.  
Consequently, the issue of waiver must be deferred pending 
the resolution of the issue of the validity of the creation 
of the debt.  

According to the September 2001 waiver decision, the 
overpayment indebtedness of $4,304.00, resulted from the 
failure of the veteran to report interest income for 1998, 
1999, 2000, and 2001.  The veteran's position with respect to 
the validity issue appears to be that he had no knowledge of 
having received the disqualifying amounts of interest income 
for the years in question.  In support of his challenge, the 
veteran has submitted a statement from the bank where he does 
business that reports no record of interest for those years.  
Consequently, according the veteran, the income that he 
received from 1998 through 2001, was not excessive for the 
purpose of qualifying for an amount of improved VA pension 
that included the $4,304.00 overpayment in question.  As 
such, he believes that overpayment indebtedness based upon 
interest income charged to him for the time period from 1998 
through 2001 should be deemed invalid.  

It is noteworthy that the only evidence of the veteran's 
receipt of the disqualifying income is an Income Verification 
Match (IVM) Worksheet prepared by the RO and attributed to 
information received from the Internal Revenue Service (IRS).  
An IVM folder has not been forwarded for review.  The IVM 
worksheet in the claims file attributes the exact amount of 
interest income to the veteran for each year from 1998 
through 2001.  This information and any evidence supporting 
it has apparently not been shared with the veteran.  

In essence, the RO has placed the veteran under a heightened 
obligation with respect to the verification of his 
eligibility for improved pension benefits.  The law does 
require that "[a]s a condition of granting or continuing 
pension, the VA may require from any person who is an 
applicant for or recipient of pension such information, 
proofs, and evidence as is necessary to determine the annual 
income . . . of such person . . . ."  38 C.F.R. § 3.277(a) 
(2003).  Although the veteran may properly be placed under 
such a duty, by the same token, it appears that additional 
information must be secured by the RO and shared with the 
veteran concerning the disqualifying interest income so that 
the veteran may adequately address the issue in question.  

Under the circumstances, it is necessary that the case be 
remanded to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he provide any additional 
information, proof, or evidence that he 
may have as to whether he received any 
interest income from any source from 1998 
through 2001.  This information could 
include copies of any IRS Form 1040 tax 
returns filed by him for those years.  
Such information should be associated 
with the claims file.  

2.  The RO should pursue whatever 
information from whatever sources 
available, including IRS records, to 
verify or refute the interest income 
information that has heretofore been 
attributed to the veteran for the years 
1998 through 2001.  The RO should also 
prepare an accounting showing exactly how 
the overpayment indebtedness in question 
was created.  This accounting and any 
evidence obtained should be shared with 
the veteran and associated with the 
either the claims file or IVM file, as 
may be required under Freedom of 
Information Act (FOIA) guidelines.  

4.  The RO and the Committee should 
readjudicate the veteran's claim, 
specifically addressing the questions at 
issue as noted above, namely the issues 
of the validity of the creation of the 
improved pension overpayment 
indebtedness, and waiver.  If it is 
found, based upon the evidence of record, 
that the veteran's improved pension 
overpayment indebtedness was validly 
established, the RO should explain the 
legal basis for that conclusion and the 
evidence considered.  If a waiver is 
denied, the RO should explain the reasons 
and bases for that decision, specifically 
addressing whether it is on the basis of 
the existence of bad faith precluding 
consideration of a waiver, or whether a 
waiver was denied based upon the 
principles of equity and good conscience, 
in accordance with 38 C.F.R. § 1.965(a) 
(2003).  If any benefit on appeal remains 
denied the veteran and his representative 
should be provided a supplemental 
statement of the case and be given the 
legally requisite opportunity to respond.  
The claims folder and IVM folder should 
be returned to the Board.

The purpose of this remand is to ensure due process and to 
assist the veteran in the development of his claim.  No 
action by the veteran is required until he receives further 
notice.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


